In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Durante, J.), dated May 29, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that neither of the plaintiffs sustained a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs failed to come forward with sufficient admissible evidence to rebut the defendants’ initial showing that neither of the plaintiffs sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see Amato v Psaltakis, 279 AD2d 439 [2001]). Thus, summary judgment was properly granted to the defendants, dismissing the complaint (see Licari v Elliott, 57 NY2d 230 [1982]). Florio, J.P., S. Miller, Townes and Mastro, JJ., concur.